NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 13 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARK WAYNE HAUSEUR,                              No. 11-56480

              Petitioner - Appellant,            D.C. No. 5:08-cv-00094-CJC-SS

  v.
                                                 MEMORANDUM*
TIM V. VIRGA, Warden,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                      Argued and Submitted January 5, 2015
                              Pasadena, California

Before: KOZINSKI, W. FLETCHER, and OWENS, Circuit Judges.

       California state prisoner Mark Wayne Hauseur appeals the denial of his 28

U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253. We

review de novo the district court’s decision to deny Hauseur’s habeas petition, see

Clabourne v. Ryan, 745 F.3d 362, 370 (9th Cir. 2014), and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Hauseur was convicted of first-degree murder in 2004. He argues that

various irregularities compromised the integrity of the jury. We assume without

deciding that these arguments are properly before us, and that our review is de

novo. On the record presented, neither the statements made by the victim’s wife

nor one juror’s alleged conversation with a police officer were the kind of extrinsic

material likely to have “substantially and injuriously affected the verdict.” Cook v.

LaMarque, 593 F.3d 810, 827 (9th Cir. 2010) (internal punctuation marks

omitted). Any relationship that another juror may have had with a prosecution

witness was, similarly, too insubstantial to have rendered that juror incapable of

“decid[ing] the case solely on the evidence before [him].” McDonough Power

Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (quoting Smith v. Phillips,

455 U.S. 209, 217 (1982)). The district court did not err in rejecting these claims.

Nor did it abuse its discretion in denying an evidentiary hearing.

      Hauseur also argues that he received ineffective assistance of trial counsel.

Because the state court adjudicated Hauseur’s ineffective assistance claim on the

merits, we can grant relief only if its adjudication was “contrary to, or involved an

unreasonable application of,” clearly established Supreme Court law. 28 U.S.C. §

2254(d)(1). We conclude it was neither. The fact that the state court did not cite to

or fully articulate the standard of Strickland v. Washington, 466 U.S. 668, 694


                                          2
(1984), does not mean it applied a standard “contrary to” Strickland’s. See

Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). And its conclusion

that Hauseur was not prejudiced by any deficiencies in his counsel’s performance

was not “unreasonable” given the strength of the state’s evidence against Hauseur.

      AFFIRMED.




                                         3